         CASE 0:20-cv-01352-SRN-TNL Doc. 24 Filed 07/20/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Gerald L.,                                          Case No. 20-cv-01352 (SRN/TNL)

                Plaintiff,

 v.                                                                ORDER

 Kilolo Kijakazi, Acting Commissioner of
 Social Security,

                Defendant.


 Edward C. Olson, Disability Attorneys of Minnesota, 331 Second Avenue South, Suite
 890, Minneapolis, MN 55401; and Meredith E. Marcus, Daley Disability Law PC, 601
 West Randolph Street, Suite 300, Chicago, IL 60661, for Plaintiff.

 Chris Carillo, Special United States Attorney, Office of the General Counsel, Social
 Security Administration, 1301 Young Street, Mailroom 104, Dallas, TX 75202, for
 Defendant.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Defendant’s Response [Doc. No. 23] to United

States Magistrate Judge Tony N. Leung’s June 9, 2021 Report and Recommendation [Doc.

No. 22] (“R&R”). In this action, Plaintiff seeks judicial review of the Social Security

Administration’s denial of Plaintiff’s claim for disability insurance benefits. The Social

Security Act imposes a sixty-day limitations period on such appeals. See 42 U.S.C.

§ 405(g). Prior to filing his Complaint, Plaintiff sought an extension of time to file this

action, but the Appeals Council did not initially act on Plaintiff’s request. Plaintiff filed his

Complaint on June 11, 2020—outside of the sixty-day limitations period—and Defendant



                                               1
         CASE 0:20-cv-01352-SRN-TNL Doc. 24 Filed 07/20/21 Page 2 of 3




moved to dismiss the Complaint as untimely. On June 9, 2021, Magistrate Judge Leung

found that equitable tolling applied, and therefore recommended that Defendant’s motion

be denied. Subsequently, Defendant learned that on April 28, 2021—after the motion to

dismiss was briefed but before the magistrate judge issued the R&R—the Appeals Council

had granted Plaintiff’s extension request, rendering the Complaint timely. (See Response,

Ex. 2.) Defendant therefore requests that the Court find the R&R moot, and permit

Defendant to withdraw its motion.

       The district court reviews de novo those portions of the R&R to which a specific

objection is made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord D. Minn.

L.R. 72.2(b). Because the Appeals Council has granted Plaintiff’s request for an extension

of time to file his Complaint, the Court finds that this action was timely filed, and that the

R&R’s application of equitable tolling is moot. Accordingly, the Court adopts the R&R’s

recommendation that the Motion to Dismiss be denied, but on the basis of the extension—

rather than equitable tolling.

       For the foregoing reasons, and based on the submissions and the entire file and

proceedings herein, IT IS HEREBY ORDERED that:

           1. The Report and Recommendation [Doc. No. 22] is ADOPTED as modified

               herein; and

           2. Defendant’s Motion to Dismiss [Doc. No. 12] is DENIED.

IT IS SO ORDERED.




                                              2
        CASE 0:20-cv-01352-SRN-TNL Doc. 24 Filed 07/20/21 Page 3 of 3




Dated: July 20, 2021                        s/Susan Richard Nelson
                                            SUSAN RICHARD NELSON
                                            United States District Judge




                                     3
